DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites “the crane structure,” which lacks antecedent basis.
Claim 2 recites “a bearing point,” for the jib, but claim 1 already has one.  How many bearing points does the jib have?
Claims 6 and 12 recite “the crane superstructure,” which lacks antecedent basis.
Claims 11 and 17 recite “a friction damping,” which is vague and ambiguous.  This does not appear to be an art recognized term, and is not defined or discussed in the written disclosure.  What is a “friction damping”?
Claims 15 and 16 recite “the counterweight guide,” which lacks antecedent basis.
Claim 17 recites “said at least one coupling,” which lacks antecedent basis.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 8, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Giuseppe (FR 1.413.966).
Regarding claim 1 Giuseppe discloses a crane comprising:
a.  a jib which is mounted on [a] crane structure (1-2) so as to be rotatable (horizontally) about a bearing point (connection to 2; see figure 1),
b.  a counterweight arrangement (10) which can be positioned variably in relation to the bearing point (connection between 2 and 3),
c. a hoisting cable (5) which runs out from a hoisting winch (7) and is guided via the jib (3),

i. a lever element (9) which is mounted rotatably about a pivot point (8), which is arranged on the crane structure (1-2) rearwardly with respect to the jib (3),
ii. a coupling element (C, see annotated figure below) which acts on (holds up) the lever element (9) and is connected to the counterweight arrangement (10), 

    PNG
    media_image1.png
    470
    544
    media_image1.png
    Greyscale
 
wherein
e.  two lever arms (see figure 1) extend from the pivot point (8) of the lever element (9), and the lever element (9) is designed as a balancer,
f.  the counterweight adjustment device (8, 9, etc.) includes a hoisting cable guide (11-12) which is arranged in the course of the hoisting cable (5) between the 
Regarding claim 8 Giuseppe discloses the above crane, and further discloses wherein the lever element (9) has a first lever arm (see figure 1) which extends from the pivot point (8) and on which the second deflecting pulley arrangement (11) is mounted, and a second lever arm (see figure 1) which extends from the pivot point (8) and on which the coupling element (C, above) acts.
Regarding claim 11 Giuseppe discloses the above crane, and further discloses wherein at least one coupling of two or more elements (11-12) of the counterweight adjustment device (8, 9, etc.) comprises a friction damping (i.e. a cable connection dampens motion via friction), which counteracts (capable of counteracting, i.e. this is a functional recitation) dynamic oscillations of the counterweight adjustment device (8, 9, etc.).
claim 13 Giuseppe discloses the above crane, and further discloses wherein the first and the second lever arm (9) extend and move in opposite directions (see figure 1).

Claims 1-3, 6, and 8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DE 283876 (hereinafter ‘876).
Regarding claim 1, ‘876 discloses a jib (e) mounted on a superstructure (d) via a pivot (c), a moveable counterweight arrangement (g), a hoisting cable (k) and winch (unnumbered, see figures at end of line k at d), a counterweight adjustment device with two pulleys (pulleys for k, see figures) and the cable (k), a lever element (h) with two lever arms and rotatable about a pivot, a coupling element (bar near h), wherein increasing the load on the cable (k) moves the counterweight (g) rearwards, and decreasing the load moves the counterweight forwards.  
Regarding claim 2, ‘876 further discloses a mobile crane with the superstructure (d) rotatably mounted on a crane truck (a).  
Regarding claim 3, ‘876 further discloses a lattice jib (e).  
Regarding claim 6, ‘876 further discloses wherein the lever element (h) is mounted directly to a bracket of the superstructure (d).
Regarding claim 8, ‘876 further discloses first and second lever arms (see ends of h) with one having the pulley, and the other on which the coupling element (see extra bar at h) acts (rests).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 10 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Giuseppe in view of German patent DE 557993 (hereinafter ‘993).
Regarding claims 10 and 15-16 Giuseppe discloses the above crane, but does not teach a counterweight guide as per claims 10 and 15-16.  ‘993 teaches a counterweight device (12) for a crane which moves in accordance to dynamic loading on the crane.  ‘993 further teaches a counterweight guide (i.e. arcuate portion of 12) which guides (via tooth-connection with pinion 13) the counterweight (12) during forward and rearward motion of the counterweight (and thereby raises the counterweight).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to add a counterweight guide, as per ‘993, to the crane of Giuseppe, in order to better guide the counterweight of Giuseppe.
Regarding claim 17 modified Giuseppe discloses the above crane, and further discloses wherein at least one coupling of two or more elements (Giuseppe 11-12) of the counterweight adjustment device (Giuseppe 8, 9, etc.) comprises a friction damping (i.e. a cable connection dampens motion via friction), which counteracts (capable of counteracting, i.e. this is a functional recitation) dynamic oscillations of the counterweight adjustment device (Giuseppe 8, 9, etc.).

Allowable Subject Matter
Claims  4-5, 7, 9, 12, and 14 would be allowable if rewritten to overcome the rejections under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 3,266,636 US 1,344,659, and US 2,408,500 all teach mobile lift cranes with counterweights that move due to jib (boom) movement.  These references fail to teach a hoisting cable guide which is arranged in the course of the hoisting cable, and a deflection of the lever due to the hoisting cable is transmitted to the counterweight arrangement.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHANIEL L ADAMS whose telephone number is (571)272-4830.  The examiner can normally be reached on M-F 7:30-4:30 Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/N.L.A/           Examiner, Art Unit 3654                     

/SANG K KIM/           Primary Examiner, Art Unit 3654